              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :                   Civil No. 1:21-CV-00658
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :                   Judge Jennifer P. Wilson
                                       ORDER
      AND NOW, on this 12th day of April, 2021, upon consideration of

Plaintiff’s motion for leave to file documents under seal, see Doc. 2, and after

conducting an individualized assessment of the documents that Plaintiff wishes to

seal, the court finds that sealing and redaction as proposed by Plaintiff is

appropriate to protect confidential information pertaining to both parties’ business

planning and strategies. Accordingly, the documents will be sealed because the

compelling interest in protecting confidential information overcomes the

presumption of public access to judicial records in this instance.

       IT IS THEREFORE ORDERED THAT Plaintiff’s motion for leave to

file documents under seal (Doc. 2) is GRANTED. Accordingly, IT IS

ORDERED AS FOLLOWS:

   1. Plaintiff may file its complaint, motion for preliminary injunction, and

      memorandum in support of its motion for preliminary injunction in redacted

      form and may file under seal certain exhibits to the complaint which have

                                           1
   been designated by the parties as “confidential.” The Clerk of Court is

   directed to appropriately docket the aforementioned documents, which have

   been provided to the court in paper copy.

2. This order may be vacated and any or all documents may be unsealed upon

   good cause shown by any party or other person with a recognized interest, or

   on the court’s own motion following due notice to the parties.

3. All documents filed under seal shall remain sealed until further order of the

   court.

4. Plaintiff shall immediately serve Defendant with a copy of this order.

                                   s/Jennifer P. Wilson
                                   JENNIFER P. WILSON
                                   United States District Court Judge
                                   Middle District of Pennsylvania




                                      2
